DETAILED ACTION

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
The invention groups are as follows:
Group I, claims 1-3, 8, 11-13, 16, 20, 22, 27, 30, 34, 38, and 43, drawn to a structured cold-sintered ceramic composite;
Group II, claims 44-47, drawn to a process for making a cold-sintered ceramic composite; and 
Group III, claim 48, drawn to a structured cold-sintered ceramic composite. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the groups of inventions lack unity of invention because even though the inventions of these groups require the technical feature of a structured cold-sintered composite including an open-cell substrate, this technical feature is not a special technical feature because, as evidenced by the International Search Report for Related Application PCT/US2017/066777, it lacks novelty or an inventive step.  For example, Guo (Guo et al.; Adv. Funct. Mater. vol. 26, 7115-7121) teaches a structured, cold-sintered ceramic composite comprising parallel layers of a first material (i.e. an "open cell substrate") with a cold-sintered ceramic material filled in the cavities (i.e. open cells having substantially parallel sidewalls that are perpendicular to the end/edge of the layered structure, or "openings" of the open cells) formed between the first material layers. The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather the structure implied by the recited procedure.  See MPEP 2113.  Guo's product meets the claim limitations directed to the common technical feature because it has the implied structure. 

This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows: 
Species I, a structured cold-sintered ceramic composite and related method, wherein the open cells have a triangle cross-sectional shape;
Species II, a structured cold-sintered ceramic composite and related method, wherein the open cells have a square cross-sectional shape;
Species III, a structured cold-sintered ceramic composite and related method, wherein the open cells have a non-square rectangle cross-sectional shape;

Species V, a structured cold-sintered ceramic composite and related method, wherein the open cells have a hexagon cross-sectional shape;
Species VI, a structured cold-sintered ceramic composite and related method, wherein the open cells have a heptagon cross-sectional shape;
Species VII, a structured cold-sintered ceramic composite and related method, wherein the open cells have an octagon cross-sectional shape;
Species X, a structured cold-sintered ceramic composite and related method, wherein the open cells have a keyhole cross-sectional shape;
Species XI, a structured cold-sintered ceramic composite and related method, wherein the open cells have a circle cross-sectional shape; and
Species XII, a structured cold-sintered ceramic composite and related method, wherein the open cells have an ellipse cross-sectional shape;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention group and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.   

Should you have questions on access to the Private 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784